REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of the references, alone or in combination, disclose a garment including a waistband system with a lock and tensionable element as claimed (see specific claim language of independent Claim 1). 
The closest prior art is that of Herter (U.S. 3,638,242) in view of Cole (U.S. 2014/0182044) as detailed in the Office Action dated 6/26/20, herein incorporated by reference. The combined references of Herter and Cole do not teach the tensionable element also comprising an inelastic portion coupled to an elastic portion and slidably disposed in the housing, and the inelastic portion having a portion extendable through the opening and the lock wherein the inelastic portion does not stretch when the elastic portion stretches under an elastic tension applied to the tensionable element as claimed. Modification of Herter and Cole would involve adding another portion of the tensionable component and reconfiguring the device to include the inelastic portion being within the housing and extendable through the opening and the lock without any reasoning for such modification. 
Thus, one would only arrive at the claimed invention (see specific claim language of independent Claim 1) by using improper hindsight reasoning using knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Claims 2-4, 7-9, 14-15, 19, 22, and 25 are allowable based on their dependency to allowable claim 1.  Therefore, Claims 1-4, 7-9, 14-15, 19, 22, and 25 have been found allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, e.g. “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE M KOZAK/Examiner, Art Unit 3732